PER CURIAM.
The questions of fact in the case were fairly presented to the jury. The trial judge did not charge that, if the jury ■ found a verdict for the defendant, it must bear in mind that he is a poor man, “and can be incarcerated,” and therefore the exception was not well taken. The charge was that, even if the defendant were a poor man, and not able to pay the amount of the recovery, “if you give him a verdict he could be incarcerated until he does pay.” The charge was meaningless. But if we suppose that the judge intended to charge that, if the jury should render a verdict against the defendant, he would be incarcerated such charge was not erroneous. Keller v. Strasburger, 90 N. Y. 379.
Judgment appealed from is affirmed, with costs.